Citation Nr: 1018149	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2009, the Veteran testified 
during a hearing held before the undersigned at the RO.  A 
transcript of the proceeding is of record.  This matter was 
most recently remanded by the Board in November 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the delay, it finds that a remand of 
this matter is necessary to ensure that the Veteran is 
afforded an adequate VA examination and to ensure compliance 
with its remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The Veteran was afforded a VA examination in December 2009.  
Following a review of the Veteran's claims file and after 
conducting an audiologic examination, the examiner rendered 
an opinion and stated: 

I cannot resolve this issue without resort to mere 
speculation.  (How much of the hearing loss is due 
to the military vs. non military service.)  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

With respect to medical examinations, the Court has held that 
"a medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The Court has also indicated that in evaluating 
the medical opinion evidence, (1) the testimony is based upon 
sufficient facts or data; (2) the testimony is the product of 
reliable principles and methods; and (3) the expert witness 
has applied the principles and methods reliably to the facts 
of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In addition, the Court recently stated that before the Board 
can rely on an examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, No. 
07-3060 (U.S. Vet. App., March 25, 2010).  

The Board acknowledges that there are cases when an examiner 
is unable to render a medical opinion due to limits to the 
most current medical knowledge.  Here, however, it is unclear 
to the Board why the examiner was unable to render an opinion 
without resorting to speculation.  The examiner stated that 
she was unable to determine how much of the hearing loss was 
due to service versus non-service hearing loss.  The Board 
did not, however, ask the examiner to provide a quantitative 
break-down as to the percentage of hearing loss related to 
service or as due to non-service factors.  Rather, the issue 
concerning the percentage of hearing loss that is due to 
service versus post-service exposure is an issue that could 
be resolved when assigning the initial disability rating, 
should the underlying claim for service connection be 
granted.  As such, clarification is necessary prior to 
further consideration of this matter by the Board.  

Finally, the Board notes that while this matter is being 
remanded for additional medical opinion, the Veteran is 
reminded that it remains his responsibility to submit 
evidence to support his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should return the claims 
file to the examiner who conducted the 
December 2009 VA audiologic examination, 
or if the examiner is unavailable, to 
another audiologic examiner.  Following a 
review of this remand directive, and after 
any further review of the Veteran's claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or better) that any hearing 
loss is due to or the result of the 
Veteran's active military service.  

The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for 
such an opinion.  

2.  After the development requested has 
been completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



